Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The following is a Non-Final Office Action.  Claims 1-2, 7, 9, 11-20, and 23 are pending in this application and have been rejected below.      

	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/05/21 has been entered.

	Applicant’s Amendments
Applicant’s amendments are acknowledged.
Previous 112(b) Rejections are withdrawn based on Applicant’s amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

   
Claims 1-2, 7, 9, and 11-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Friedl (2019/0108604) in view of Milum (2016/0342936) in view of Mehta, P.V., Bhardwaj, S.K., 1998, Managing Quality in the Apparel Industry. New Age International, New Delhi, Page 256-262 

Examiner notes language after “to” and “for” is directed to intended use and given limited patentable weight. 

Regarding Claim 1, Friedl discloses:  A method for the processing, tracking, and distribution of items in a plant that includes a plurality of workstations for operating on one or more of the items being processed, tracked and distributed, the method comprising the following steps: 
connecting an individual item to a trolley that is moveable through the plant to carry the connected item to one or more of the plurality of workstations, wherein the trolley is equipped with a read and/or write element in the form of a barcode or transponder; (0057-The operator places the dress on a hangar (trolley-see below) including a visible QR code (barcode); The operator scans the QR code of the hangar and associates the QR code with the unique identifier; 0022(bottom)-0023 - For example, the inbound conveyor 230 can be an overhead trolley conveyor system for transporting items on a hangar (hanger connected to trolley conveyor system)
using the read and/or write element to generate an open data record in a database associated with the plant; (0022(bottom), 0057 – the QR code on the hanger is associated with the unique identifier of the item it is carrying (generating an open data record)) 
Friedl discloses: wherein the items are selected from the group of items that includes new items.    Friedl does not explicitly state: wherein the items are selected from the group of items that includes returned clothing items and used textile items.
Milum discloses this limitation 
[0005] … a linen service provider that owns the textile products and leases the linens to the customer (e.g., restaurant, hospital, etc.), picks up soiled linens, launders, replaces textiles as needed, and delivers back a similar or same quantity of clean linens as a complete end-to-end service. As might be expected, the company that owns the textiles is directly concerned with either the return of inventory by the textile user or the processing and return of inventory by the linen processing facility.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Freidl’s new items to include Milum’s returned clothing and used textiles, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same 
Friedl discloses:
using the read and/or write element to inspect the item connected to the trolley for information that includes the following properties of the item, namely the size of the item; (0059 - The storage selection system reads the QR code (read and/or write element) on the hangar and adds the length of the dress to the set of item characteristics (record information into open data record))
Friedl does not explicitly state the properties include the presence of all buttons in the item, the proper functioning of zippers in the item, holes in the textiles of the item, the general condition of the textiles in the item, Mehta discloses this limitation (Page 13.1, Managing Quality Through Inspection – various detects to look for-missing buttons, inoperative zipper, holes, different shades within garment, fabric defects, etc.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Freidl’s properties to include Mehta’s data on missing buttons, inoperative zippers, holes, and condition of the textiles, helping to determine which area a problem is occurring, helping decide where to install inspection points along a manufacturing process (Page 260-261).
Friedl does not explicitly state the properties include: the source of the textiles in the item.  Milum discloses this limitation [0057] – “spun polyester” (as the source of the textile) 
0057- This unique 24 character serial number has been assigned as a specific item in the record describing the inventory item in database 262 at the linen processing facility so that, for example, the item serial numbered 00007DC30212270E13F1314A is associated to a linen service textile item such as a 21″×21″ cut size, spun polyester, ¼″ hemmed red napkin during the useful life time of the napkin.) It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Freidl’s properties to include Milum’s source of the textiles, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.   
Friedl further discloses: and recording the information resulting from the inspection of the item into the open data record of the database associated with the plant in an electronically writable custom data record for the item     (0059 - The storage selection system reads the QR code (read and/or write element) on the hangar and adds the length of the dress to the set of item characteristics (record information into open data record))
using the read and/or write element to tag the item connected to the trolley as a unique specimen, of a type of item (0056-0057 –  the QR code on hanger is associated to a unique identifier of an item (unique specimen of dress); the stored characteristics associated with the unique identifier include make/model/size (unique specimen)  
(0059-The storage selection system reads the QR code on the hangar and adds the length of the dress (electronically writable custom data record) to the set of item characteristics (data record);
See further description-0024(bottom) – Further, the storage location and additionally classified information (electronically writable custom data record) is associated with the unique identifier and item characteristics for the item (data record) and stored by the order fulfillment system.) 
choosing for the type of item a customized career path based on a sequence of processes to which the type of item is to be subjected in the plant, (0056-0057, 0069–  processes of classifying, storage, dissociating from storage, removal from hanger, clean, fold, and package;
Examiner notes based on 0023(middle), Figure 3 (230), the inbound conveyor is customized as an “overhead trolley conveyor system for transporting items on a hangar”, or a “conveyor belt for transporting boxes, a pneumatic tube system for transporting envelopes, etc.”)
Based on 0072-0074, an item’s characteristics (accessory/pants/dress/ outerwear), length, similar order, customize it’s particular storage location (carousel, platform) 
Based on 0068-0069, items within an order (ex. dress, necklace), are customized to the same packing station) 
determining a sequence of workstations for the item connected to the trolley based on the processes in the customized career path, (0056-0057, 0069–  processes of classifying, storage, dissociating from storage, removal from hanger, clean, fold, and package)
whereupon the item connected to the trolley is routed through the plant to stop at each workstation in accordance with the sequence of workstations for the item connected to the trolley;  (0056-0057, 0069–  processes of classifying, storage, dissociating from storage, removal from hanger, clean, fold, and package;
Figure 2-4, 0023, 0039, 0043 – the inbound, outbound, and packing 
conveyors move the item;  
0023 - For example, the inbound conveyor 230 can be an overhead trolley conveyor system for transporting items on a hangar.;   
0039 - The outbound conveyor 360 is any system that can translate storage units from the storage system 300 (i.e. the storage carousels 340, the storage platform 310, or the outbound store 350;  
0043- A packing conveyor 420 is coupled to the outbound conveyer 360 such that storage units can be translated to the determined fulfillment station 430.)
wherein the customized career path of the item connected to the trolley effects a modification of the condition of the item and the processes necessary for the modification of the condition of the item (0056-0057, 0069–  processes of classifying, storage, dissociating from storage, removal from hanger, clean, fold, (modifications of condition before sending out) and package;
and wherein the customized career path of the item connected to the trolley includes the steps of identifying the properties of the item connected to the trolley (0056-0057, 0069–  processes of classifying (includes identifying make/model/size (properties)), storage, dissociating from storage, removal from hanger, clean, fold, and package; 
and wherein at least one property is added to the item connected to the trolley at one of workstations, and wherein this at least one added property is entered into the custom data record associated with the item connected to the trolley. (0059-Storage Selection System determining length of dress and adding it to the item characteristics in QR code)
	Friedl does not explicitly state: 
Milum discloses: and wherein the customized career path of the item connected to the trolley includes the steps of …repairing the properties of the item; and wherein at least one property is repaired for the item. (0073-0075, 0141 - cleaning “soiled” items through “regular renewal” State 2 (standard washing, pressing, finishing; for damaged items an additional “special renewal” State 3 (stain removal, sewing or other repairs);
the property repaired can be interpreted as Milum’s “spun polyester” (referenced in Milum, 0057) when the item is “renewed” 
0073-….iii) inventory items 150 that are stored in a soiled or damaged condition waiting for pick up and delivery back to the linen processing facility.
 [0074] State 2, “REGULAR RENEWAL” describes the regular linen processing activities that are used to process inventory items 150 that have been used and soiled to prepare inventory items 150 for return to and subsequent use by the same or a different customer. State 2 starts when items are transported back to the linen processing facility 140, and includes the activities after inventory items 150 are delivered to the linen processing facility 140 where inventory items 150 are cleaned; provided additional special cleaning activities, if necessary, State 3; folded, stacked, hung, and prepared for delivery to the customer's facility 110 or 120.
[0075] State 3, “SPECIAL RENEWAL” describes specialized or remedial processing of inventory items 150 that require attention over and above standard washing, pressing, and finishing to be properly prepared for re-use. Inventory items 150 identified for SPECIAL RENEWAL include inventory items 150 that require stain removal, sewing or other repairs, or even re-manufacturing to create smaller inventory items 150 if a damaged section is not repairable (e.g., cutting napkin sized squares of fabric out of a defective tablecloth and finishing the edges for use as one or more napkins).
[0141] …starting with State 0, ready for service, to State 1 in the customer's custody, ready for use, in use, and returned for laundering, to State 2, regular laundering processes, through State 3, if necessary, special laundry processes, and returning to State 0, again ready for service, a pattern which repeats itself over and over again until the item is lost or damaged due to special cause or normal wear and tear to the extent that continued use is inappropriate.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Freidl’s in view of Mehta’s customized career path to include Milum’s repairing of properties, helping transform soiled or damaged items to “clean” or “finished” items (0073-0075) 

Milum discloses and wherein this at least one repaired property is entered into the custom data record associated with the item. [0057] – the spun polyester, cleaned in State 2 and/or repaired in State 3, is represented by an entered serial number;   
0057- This unique 24 character serial number has been assigned as a specific item in the record describing the inventory item in database 262 at the linen processing facility so that, for example, the item serial numbered 00007DC30212270E13F1314A is associated to a linen service textile item such as a 21″×21″ cut size, spun polyester, ¼″ hemmed red napkin during the useful life time of the napkin.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Freidl’s in view of Milum’s in view of Mehta’s custom data record to include Milum’s repaired property, helping identify an item in the database, (0057) helping an organization or individual track inventory and manage activities associated with the item (0063)

Regarding Claim 2, Friedl in view of Milum in view of Mehta discloses:  The method as claimed in claim 1, wherein the logistics of the individual item takes place depending on its existing and/or missing properties and/or the at least one of its properties that is to be repaired. (0072-0074- an item’s characteristics are affecting it’s storage location (ex, carousel v. platform))

(Based on 0072-0074, an item’s characteristics (accessory/pants/dress/ outerwear), length, similar order, customize/determine it’s particular storage location (carousel, platform)
0022- In some embodiments, logging the item also creates a visual 
depiction of the item (e.g., a photo, a video, a drawing etc.) such that 
customers may access the visual representation of the item when generating an 
order;
0023(middle), Figure 3 (230), the inbound conveyor is customized as an “overhead trolley conveyor system for transporting items on a hangar”, or a “conveyor belt for transporting boxes, a pneumatic tube system for transporting envelopes, etc.”)

Regarding Claim 9, Friedl in view of Milum in view of Mehta discloses: The method as claimed in claim 1, wherein the individual item is subjected to a quality inspection, in particular before being stored and/or warehoused in the plant. (0017-the input system 200 receives items and classifies the items (e.g., size, make, material, quality, etc.).

Regarding Claim 11, Friedl in view of Milum in view of Mehta discloses:  The method as claimed in claim 1, wherein, given the presence or absence of certain properties, the individual item is routed to a warehouse, from which the individual item is sold online or via a retail business, (0024, 0059-Storage Selection System determining length of dress and adding it to the item characteristics in QR code; “Based on the set of characteristics, control system determines a storage location for the dress.  The trolley system translates the dress and hangar to the storage platform associated with the storage location”
0072-0074, the item’s characteristics are considered when determining the storage policy (ex, carousel v. platform)
Abstract, 0017 – the items is stored until the item is ordered by customer)
and/or, in the event that less important properties or a small number of properties are missing, the individual item is routed to a wholesale warehouse, from which the 
individual item is sold to a wholesale business, and/or, in the event that important properties or a large number of properties are missing, the individual item is routed to a recycling warehouse, from which the individual item is routed to a recycling process or any other type of reclamation process. 
 
Regarding Claim 12, Friedl in view of Milum in view of Mehta discloses:  The method as claimed in claim 1, wherein the individual items are transported on article carriers, in particular on trolleys, which are equipped with the read and/or write element, in particular a barcode or transponder, the Individual items being attached to the article (0023 - For example, the inbound conveyor 230 can be an overhead trolley conveyor system for transporting items on a hangar;  0056-0059 –  QR code on hanger is associated to a unique identifier (as unique specimen) of an item; 0024 –dress’s unique characteristics associated to a unique identifier, which is associated to a QR code)

Regarding Claim 13, Friedl in view of Milum in view of Mehta discloses:The method as claimed in claim 1, wherein the existing properties are stored in a data memory with the aid of a coding of the individual item and, if necessary, are assigned to the coding of the individual article carrier. (0056-0059 –  QR code on hanger is associated to a unique identifier of an item; 0024 –dress’s unique characteristics associated to a unique identifier, which is associated to a QR code)

Regarding Claim 14, Friedl in view of Milum in view of Mehta discloses: The method as claimed in claim 1, wherein each article carrier can be identified, in particular with the aid of a scanner, and guided and steered through the plant to workstations in a targeted manner.  (0005- Generally, each item is associated with a visual representation of the unique identifier (e.g., a QR code) such that the item can be monitored within the order fulfillment system; 
0024, 0059 – storage selection system bar code reader;   “Based on the set of characteristics, control system determines a storage location for the dress.  The trolley system translates the dress and hangar to the storage platform associated with the storage location”
0069 – packing selecting system reading QR code and transporting to determined fulfillment station)

Regarding Claim 15, Friedl in view of Milum in view of Mehta discloses: The method as claimed in claim 1, wherein, at the workstations, information regarding the present properties of the individual item is gathered (0021- …scanning a previously already associated unique identifier for the item (e.g., the item was previously prepared, classified, logged, etc.
0059(bottom) - Based on the set of characteristics, control system determines a storage location for the dress; 
0056 -preparing the item for storage determines a set of item characteristics for the item (e.g., make, model, size, visual representation, etc.) 
and the task in the process chain at this workstation is displayed [0049-0050] In some embodiments, each operator includes a fulfillment device.  The fulfillment device provides each operator with instructions from the order fulfillment system.  The instructions can include a set of actions to perform within the order fulfillment system…In one example, an operator receives instructions from the order fulfillment system 100 to translate item storage units from a platform store to storage carousels.)
 (0059- adding characteristic in QR code;0063 –storage carousel operator scans QR code and associates storage location with unique identifier)

Regarding Claim 16, Friedl in view of Milum in view of Mehta discloses: The method as claimed claim 1, wherein the further transport route of the individual item is determined depending on the present properties of the individual item and the location of the individual item, and/or according to a current capacity utilization of the workstations. 
0023-Friedl’s route deviates based on different types of inbound conveyors: an “overhead trolley conveyor system for transporting items on a hangar,” or a “conveyor belt for transporting boxes, a pneumatic tube system for transporting envelopes, etc.” 
Examiner further notes based on 0072-0074, an item’s characteristics (accessory/pants/dress/ outerwear), length, similar order, customize/determine it’s particular storage location (carousel, platform)) 
Based on 0068-0069, the items order (ex. dress, necklace) determines the particular packing station.
0072 -In one example, the order fulfillment system can store only one type of characteristic (or combination of characteristics) on a specific storage carousel or platform.  For example, all items above a certain length are stored on the third storage platform, all accessories are stored on a specific storage carousel, etc.; 0073- In another embodiment, the storage policy can be based on the distribution of items (and/or item characteristics) on a storage platform or storage carousel.)

	Regarding Claim 17, Friedl in view of Milum in view of Mehta discloses: The method as claimed in claim 1, wherein the individual item is dynamically stored in the holding areas and/or in the warehouse zones and is commissioned as quickly as is reasonably possible. (Abstract - The storage system stores items in unique storage locations until the items are ordered by a customer of the order fulfillment system; 0036- Once ordered, the order fulfillment system 100 determines the storage location of the storage unit holding the item.  The order fulfillment system then actuates the corresponding storage carousel 340 such that the storage unit is easily retrievable from the storage carousel 340 (e.g., rotates the storage location to the carousel interaction station 342).  

Regarding Claim 18, Friedl in view of Milum in view of Mehta discloses  The method as claimed in claim 1, wherein the items can be, for example, new items, (0065, Claims 2-4 – new item) which are inspected with respect to their condition and their further processing (0017, 0022- classify for size, make, material, quality, type, brand, color and associate to unique identifier), and the identification as well as the condition are determined with the aid of the ascertained properties (0017, 0022 –under BRI - the visual characteristics help identify the product (make, type, brand) and its quality), and the necessary steps in the process chain are predefined. (Figure 2-4 – sequence of input, storage, packing;  based on 0072-0074, an item’s characteristics are also affecting it’s storage location (ex, carousel v. platform))
Friedl discloses the items are new items (0065, Claims 2-4) Friedl does not explicitly state the items are returned items or used textiles.  Milum discloses this limitation 
[0005] … a linen service provider that owns the textile products and leases the linens to the customer (e.g., restaurant, hospital, etc.), picks up soiled linens, launders, replaces textiles as needed, and delivers back a similar or same quantity of clean linens as a complete end-to-end service. As might be expected, the company that owns the textiles is directly concerned with either the return of inventory by the textile user or the processing and return of inventory by the linen processing facility.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Freidl’s in view of Milum’s in view of Mehta’s new items to include Milum’s returned clothing and used textiles, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  

Regarding Claim 19, Friedl in view of Milum in view of Mehta discloses The method as claimed in claim 1, wherein the following are defined as properties and entered in the custom data record. (0017, 0022- classify for size, make, material, quality, type, brand, color and associate to unique identifier)
presence of all buttons, the proper functioning of zippers, holes in the textiles, are also defined as properties and entered in the custom data record.  Mehta, “Managing Quality in the Apparel Industry,” discloses recording any defects in a table for Style XYZ, including missing buttons, inoperative zipper, and holes.  (Page 256-257).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Freidl’s in view of Milum’s in view of Mehta’s “quality” classification to include Mehta’s data on missing buttons, inoperative zippers, and holes, helping to determine which area a problem is occurring, helping decide where to install inspection points along a manufacturing process (Page 260-261). 

Claims 20 and 23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Friedl (2019/0108604) in view of Milum (2016/0342936)

The limitations after “for” are directed to intended use and given limited patentable weight.  

Regarding Claim 20, Friedl discloses:  A plant for carrying out a method for the processing, tracking, and distribution of items, wherein the processing includes inspecting the items to identify flaws and repairing the flaws  and the plant comprises: a control system, a database, (Figure 1, 0005, 0016- Generally, each item is associated with a visual representation of the unique identifier (e.g., a QR code) such that the item can be monitored within the order fulfillment system;

form of trolleys configured for accommodating items, (0023 - For example, the inbound conveyor 230 can be an overhead trolley conveyor system for transporting items on a hangar.)  
a workstation configured for adding at least one property of an item, (Figure 2, 0056-0059, 0024 – Input Classification Station- dress’s unique characteristics associated to a unique identifier, which is associated to a QR code;  Storage Selection System determining length of dress and adding it to the item characteristics)
a respective read and/or write element connected to each respective trolley, and configured to create an open data record wherein each read and/or write element is linked to an electronically writable, custom data record for each item so that each 
individual item is tagged as a unique specimen, (0056-0059 –  QR code on hanger is associated to a unique identifier (unique specimen) of an item (creation of open data record), additional characteristic (length) is added after scanning the QR code (custom data record))
wherein the control system is configured to assign processes to each individual item in the course of a customized career path so that the logistics of the individual item is triggered by the necessary processes. (0056-0057, 0069–  processes of classifying, storage, dissociating from storage, removal from hanger, clean, fold, and package)
Examiner notes based on 0023, Figure 3 (230), the inbound conveyor is a customized as an “overhead trolley conveyor system for transporting items on a hangar”, or a “conveyor belt for transporting boxes, a pneumatic tube system for transporting envelopes, etc.”)
Based on 0072-0074, an item’s characteristics (accessory/pants/dress/ outerwear), length, similar order, would impact (customize) it’s particular storage location
Based on 0068-0069, items of the same order (ex. dress, necklace), are customized to the same packing station)
Friedl does not explicitly state the following limitations:
Milum discloses:
the items are in need of repair,
the workstation is configured for repairing at least one flawed property of an item,
and the processes are repair processes in the course of a customized career path 
(0073-0075, 0141 – repair processes include 1) cleaning “soiled” items through “regular renewal” State 2 (standard washing, pressing, finishing), and 2) for damaged items an additional “special renewal” State 3 (stain removal, sewing or other repairs);
“flawed property” is interpreted as Milum’s “spun polyester” (referenced in Milum, 0057) when it needs cleaning through at least “regular renewal” State 2 (standard washing, pressing, finishing)
repair processes in the course of a customized career path are illustrated in Figure 3 and 0141 (below) as the items move between States 0, 1, 2, and 3 depending on their clean status  
[0074] State 2, “REGULAR RENEWAL” describes the regular linen processing activities that are used to process inventory items 150 that have been used and soiled to prepare inventory items 150 for return to and subsequent use by the same or a different customer. State 2 starts when items are transported back to the linen processing facility 140, and includes the activities after inventory items 150 are delivered to the linen processing facility 140 where inventory items 150 are cleaned; provided additional special cleaning activities, if necessary, State 3; folded, stacked, hung, and prepared for delivery to the customer's facility 110 or 120.
[0075] State 3, “SPECIAL RENEWAL” describes specialized or remedial processing of inventory items 150 that require attention over and above standard washing, pressing, and finishing to be properly prepared for re-use. Inventory items 150 identified for SPECIAL RENEWAL include inventory items 150 that require stain removal, sewing or other repairs, or even re-manufacturing to create smaller inventory items 150 if a damaged section is not repairable (e.g., cutting napkin sized squares of fabric out of a defective tablecloth and finishing the edges for use as one or more napkins).
[0141] …starting with State 0, ready for service, to State 1 in the customer's custody, ready for use, in use, and returned for laundering, to State 2, regular laundering processes, through State 3, if necessary, special laundry processes, and returning to State 0, again ready for service, a pattern which repeats itself over and over again until the item is lost or damaged due to special cause or normal wear and tear to the extent that continued use is inappropriate)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Freidl’s customized career path to include Milum’s repairing processes and repair of flawed item properties, helping transform soiled or damaged items to “clean” or “finished” items (0073-0075) 

Regarding Claim 23, Friedl discloses:  A method for the processing, tracking, and distribution of a plurality of items in a plant having a plurality of processing stations within the plant, the method comprising the following steps: 
affixing a unique tag to each one of the plurality of items or to a trolley that uniquely carries the respective one of the plurality of items; (0057-The operator places the dress on a hangar including a visible QR code.  The operator scans the QR code of the hangar and associates the QR code with the unique identifier)
identifying the type of each item that is uniquely tagged or carried by a uniquely tagged trolley;  (0056-0057 –the stored characteristics associated with the unique identifier include make/model/size (type of each dress))
for each respective uniquely tagged item or item carried by a uniquely tagged trolley, based on the type of the respective item, determining the processes to which the respective item is to be subjected in the plant;  (0056-0057, 0069–  processes of classifying, storage, dissociating from storage, removal from hanger, clean, fold, and package;
Examiner notes based on 0023, Figure 3 (230), the inbound conveyor is a customized as an “overhead trolley conveyor system for transporting items on a hangar”, or a “conveyor belt for transporting boxes, a pneumatic tube system for transporting envelopes, etc.”)
based on the processes to which the respective uniquely tagged item or item carried by a uniquely tagged trolley is to be subjected in the plant and the availability of a station for performing each of the processes, determining a sequence for performing the processes that are to be applied in the plant to the respective uniquely tagged item or the item carried by a uniquely tagged trolley; (0056-0057, 0069–  processes of classifying, storage, dissociating from storage, removal from hanger, clean, fold, and package)
determining a customized career path according to the sequence for the respective uniquely tagged item or the item carried by a uniquely tagged trolley, wherein the customized career path constitutes the relative locations within the plant of the processing stations that are to be applied to the respective uniquely tagged item or the item carried by a uniquely tagged trolley;  (0056-0057, 0069, Figure 1-4–  the stations and locations, associated to classifying, storage, dissociating from storage, removal from hanger, clean, fold, and package)
using the tag to keep track of the location of the respective uniquely tagged item or the respective uniquely tagged trolley in the plant with respect to the processing stations in the customized career path of the respective uniquely tagged item or the item 
  (0005- Generally, each item is associated with a visual representation of the unique identifier (e.g., a QR code) such that the item can be monitored within the order fulfillment system;
and moving the respective uniquely tagged item or the item carried by a uniquely tagged trolley between the processing stations in the customized career path in accordance with the sequence for performing the processes to be applied to the respective uniquely tagged item or the item carried by a uniquely tagged trolley. (Figure 2-4 – the inbound, outbound, and packing conveyors; 
0023 - For example, the inbound conveyor 230 can be an overhead trolley conveyor system for transporting items on a hangar.)  
0039 - The outbound conveyor 360 is any system that can translate storage units from the storage system 300 (i.e. the storage carousels 340, the storage platform 310, or the outbound store 350)
0043- A packing conveyor 420 is coupled to the outbound conveyer 360 such that storage units can be translated to the determined fulfillment station 430.)
Friedl does not explicitly state the processes are repair processes nor the processing stations are repair processing stations.
Milum discloses this limitation 
(0073-0075, 0141 – repair processes include 1) cleaning “soiled” items through “regular renewal” State 2 (standard washing, pressing, finishing), (interpreted as at repair processing stations) and 2) for damaged items an additional “special renewal” State 3 (stain removal, sewing or other repairs) (interpreted as at repair processing stations)
 [0074] State 2, “REGULAR RENEWAL” describes the regular linen processing activities that are used to process inventory items 150 that have been used and soiled to prepare inventory items 150 for return to and subsequent use by the same or a different customer. State 2 starts when items are transported back to the linen processing facility 140, and includes the activities after inventory items 150 are delivered to the linen processing facility 140 where inventory items 150 are cleaned; provided additional special cleaning activities, if necessary, State 3; folded, stacked, hung, and prepared for delivery to the customer's facility 110 or 120.
[0075] State 3, “SPECIAL RENEWAL” describes specialized or remedial processing of inventory items 150 that require attention over and above standard washing, pressing, and finishing to be properly prepared for re-use. Inventory items 150 identified for SPECIAL RENEWAL include inventory items 150 that require stain removal, sewing or other repairs, or even re-manufacturing to create smaller inventory items 150 if a damaged section is not repairable (e.g., cutting napkin sized squares of fabric out of a defective tablecloth and finishing the edges for use as one or more napkins).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Freidl’s processes and processing stations to include Milum’s repair processes and repair processing stations, (0073-0075) 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Glasgow (2016/0275775) with respect to “wherein at least one repaired property is entered into the custom data record associated with the item”  
See Figure 5, 0030- In particular, the local data repository 120 stores a record of the laundering state (e.g., “clean” or “soiled”) of each the garments 110-112 as determined by the analysis module 116. Accordingly, for garments that the analysis module 116 determines are releasing an odor below the acceptable threshold level of odor, the local data repository 120 stores a record associated with an identifier of the garment indicating that the garment is “clean.” Conversely, for garments that the analysis module 116 determines are releasing an odor above the acceptable threshold level of odor, the local data repository 120 stores a record associated with an identifier of the garment indicating that the garment is “soiled.” In some embodiments, the local data repository 120 may store a record of the output associated with the garment throughout the lifetime of the garment along with an indicator of the degree to which the garment is either clean or soiled.
0027- The degree to which the odor released by each of the garments 110-112 is below the threshold level for acceptable odor (e.g., the degree to which the garment is clean) may be tracked and used to provide the user with routine reminders to keep the user apprised of the cleanliness of his garments, which allows the user to anticipate future laundry cycles.)
Figure 5 - helping to track the garments that need cleaning
Examiner notes the “repaired property” can be interpreted as “soiled” (the property being repaired by a cleaning), “clean” (a “repaired property” after being soiled), or “the degree to which the garment is either clean or soiled”- (a “repaired property” if the degree passed a threshold)) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Ross whose telephone number is (571) 270-1555.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu, can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/Scott Ross/
Examiner - Art Unit 3623
/RUTAO WU/Supervisory Patent Examiner, Art Unit 3623